DETAILED ACTION
Claims 1, 3, 5, 7, 10, 12 and 14 are pending.  Claims 2, 4.6, 8-9, 11, 13 and 15-21 are cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the claim amendments in this examiner’s amendment was given via phone and email by Robert M. Meeks (Reg. No. 40,723) on March 30, 2021.
The application has been amended as follows:

Title	PREDICTIVE GRID CONTROL SYSTEM AND METHOD BASED ON SENSITIVITY OF VARIANCE WITH RESPECT TO ELECTRIC POWER PREDICTION

Listing of Claims:


	1.	(Currently Amended)  A method for controlling assets that provide and/or consume energy on an electric power grid, the method comprising:
	a system controller generating a prediction of an electric power consumption and/or a generation of at least one of a load and a source coupled to the electric power grid responsive to a forecast of an event;
	the system controller determining a set point for a controller of an asset on the grid responsive to the prediction;
the system controller determining a sensitivity of the set point to a variance of the electric power consumption and/or a generation of the at least one of a load and a source with respect to the prediction of the electric power consumption and/or a generation of the at least one of a load and a source; and
	the system controller determining a functional representation of a control scheme for the asset based on the determined sensitivity of the set point, wherein the functional representation describes an interdependence of the set point and at least one other control parameter of the asset
the system controller transmitting the functional representation to a local controller associated with one of the assets; and


	2.	(Canceled)  

	3.	(Previously Presented)  The method of claim 1, wherein determining a functional representation comprises generating a set of coefficients for the first and second functions.

	4.	(Canceled)  

	5.	(Previously Presented)  The method of claim 1, wherein controlling the asset comprises operating a droop control scheme that uses the functional representation.

	6.	(Canceled)  

7.	(Previously Presented)  The method of claim 1, wherein the asset comprises at least one of a power source and a load.

8.	(Canceled)  

	9.	(Canceled)  



11.	(Canceled)  

12.	(Currently Amended)  A system for controlling assets that provide and/or consume energy on an electric power grid, the system comprising:
	a system controller comprising:
	a processor that implements:
a source/load predictor configured to generate a prediction of an electric power consumption and/or a generation of at least one of a load and a source coupled to an electric power grid responsive to a forecast of an event;
a power flow determiner configured to determine a desired state of a set point for one of the assets on the grid responsive to the prediction; and
	a sensitivity determiner configured to determine a sensitivity of the set point to a variance of the electric power consumption and/or a generation of the at least one of a load and a source with respect to the prediction of the electric power consumption and/or a generation of the at least one of a load and a source and to generate a functional representation of a control scheme for set point and at least one other control parameter of the one of the assets and wherein the functional representation represents a first function that relates real power to a voltage frequency and a voltage magnitude and a second function that relates reactive power to the voltage frequency and the voltage magnitude; and
a communications interface configured to communicate with respective local controllers for respective ones of the assets and transmit the functional representation to the one of the assets; and
a local controller associated with the one of the assets and comprising:
a communications interface configured to receive the transmitted functional representation; and
a processor configured to control the one of the assets using the transmitted functional representation.

	13.	(Canceled)  

	14.	(Previously Presented)  The system of claim 12, wherein the sensitivity determiner is configured to generate a set of coefficients for the first and second functions, wherein the communications interface of the system controller is configured to transmit the coefficients to the communications interface of the local controller of the one of the assets and wherein the local controller of the one of the assets is configured to control the one of the assets responsive to the coefficients.

	15.	(Canceled)  

	16.	(Canceled)  

	17-21.	(Canceled)  

REASONS FOR ALLOWANCE
Claims 1, 3, 5, 7, 10, 12 and 14 are allowable over the prior art of record.
The following is the Examiner’s statement of reasons for allowance:
While Itaya U.S. Patent Publication No. 20140288725 teaches a method of generating a prediction of electric power and determining a desired state of a control parameter based on the prediction, Budhraja et al. U.S. Patent Publication No. 20120022707 teaches determining a sensitivity of the control parameter to a variance of the electric power with respect to the prediction of electric power and Ortjohann et al. U.S. Patent Publication No. 20140316604 teaches that a functional representation describes an interdependence of the control parameter and at least one other control parameter of an asset.
None of these references taken either alone or in combination with the prior art of record discloses a method as in claim 1 or a system as in claim 7, above.  
The dependent claims, being definite, further limiting, and fully enabled by the specification are persuasive over the prior art of record and depend on the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119